RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3266-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

F.B.,

          Defendant-Appellant,

and

S.D. and S.B.,

     Defendants.
__________________________

IN THE MATTER OF N.B.
AND J.B., Minors.
__________________________

                   Submitted March 22, 2021 – Decided April 12, 2021

                   Before Judges Fasciale and Susswein.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FN-07-0346-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Victor E. Ramos, Assistant Deputy Public
            Defender, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Sookie Bae, Assistant Attorney General, of
            counsel; Mary L. Harpster, Deputy Attorney General,
            on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors N.B. and J.B. (Meredith Alexis
            Pollock, Deputy Public Defender, of counsel; Nancy
            Fratz, Assistant Deputy Public Defender, of counsel
            and on the brief).

PER CURIAM

      Defendant F.B. (the mother) appeals from a December 10, 2019 order

finding that she abused and neglected N.B. (the child). 1 After hearing testimony

from the mother and a Division of Child Protection and Permanency (DCPP)

caseworker, Judge Garry J. Furnari entered the order under review, rendered an

oral opinion, and found by a preponderance of the evidence that the mother

failed to provide for the child upon his discharge from a hospital stay and ensure




1
  The mother also included a March 11, 2020 order terminating the litigation in
her Notice of Appeal.
                                                                            A-3266-19
                                        2
that the child attended all his therapies, which were meant to assist with his

recovery from a brain aneurysm. We affirm.

      The child was born in 2006 and is currently fourteen years old. In January

2019, the child began complaining of a headache and passed out shortly after.

He was rushed to University Hospital in Newark and diagnosed with a brain

aneurysm. The child underwent an eighteen-hour surgery and was placed in a

medically induced coma for three weeks. In February 2019, he was transferred

to Children's Specialized Hospital (CSH) in New Brunswick for rehabilitative

services. While at CSH, the child received physical, occupational, speech,

recreational, and child life therapies.    His physical therapy treatment was

"focus[ed] on improving his strength, balance, coordination, and functional

mobility skills[.]" The child exhibited weakness in his right upper extremities

as well as balance and coordination issues, but displayed notable improvements

after continued therapy sessions.    Speech therapy improved his expressive

language skills and vocal quality, but he still experienced issues with his

memory and "continued to benefit from cues to recognize unsafe events [and]

recognize and solve problems."

      CSH staff educated the mother on safety awareness and trained her to

assist the child with walking, climbing stairs, and transferring in and out of a


                                                                          A-3266-19
                                       3
wheelchair. The mother acknowledged that she understood the assistance the

child required and did not ask questions. CSH also explained to the mother that

the child would need ongoing therapy and in-home school instruction. CSH

scheduled the child's post-discharge appointments, informed the mother of the

appointments, and explained that she would need to follow up with the child's

school to set up in-home instruction. On March 20, 2019, CSH released the

child to the mother's custody.

      Over the following weeks, the mother failed to bring the child to several

of the scheduled therapy appointments. The mother failed to bring the child to

his first six neuropsychologist appointments, brought him to one appointment in

May 2019, and then again failed to attend until June 2019. 2 She also failed to

bring the child to a scheduled physical therapy evaluation, which was

rescheduled five times, before eventually bringing the child to be evaluated.

This delayed the child's physical therapy sessions until June 2019, which the

mother did not attend.     The mother also did not bring the child to his

occupational therapy appointments between April and May 2019, even after

rescheduling from morning to afternoon appointments as well as scheduling


2
  The child's neuropsychologist explained that the delay in beginning the child's
therapies diminished the likelihood that he would recover full use of the right
side of his body.
                                                                           A-3266-19
                                       4
Saturday appointments at the mother's request. The child's appointments were

eventually moved to a location closer to the mother's home, but she continued

to fail to bring the child to the appointments, resulting in the facili ty refusing to

schedule more appointments.

      The child was scheduled for and attended an MRI with a neurosurgeon,

but it could not be conducted because the mother disregarded the neurosurgeon's

instructions that the child not eat prior to the MRI.            The neurosurgeon

rescheduled and later completed the MRI. The neurosurgeon also scheduled an

angiogram to check the child's brain for "any [arteriovenous malformations] that

needed to be taken out[] to prevent another brain rupture," and the neurosurgeon

explained to DCPP that "an additional rupture could be fatal, which is why it

was important to see if there are any other blood vessels that can burst inside of

[the child]'s head."     The mother failed to bring the child to the hospital to

complete required pre-operative blood work. As a result, the angiogram needed

to be rescheduled. 3

      The mother explained to the DCPP caseworker that she did not take the

child to the neuropsychologist or the physical therapist "because [she's] not



3
  After DCPP obtained care and supervision of the child in June, the child
attended his rescheduled angiogram in July.
                                                                               A-3266-19
                                          5
smiling in these people[s] face[s] after they called [DCPP] on [her]." She told

the caseworker that "she was unaware of all of the appointments, and some of

the appointments were overlapping," and that CSH "never bothered to ask her if

those appointment dates worked for her or not." The mother also expressed

skepticism as to whether the child needed the therapies, asking the caseworker

"what if I feel that he doesn't need all of these services?" and "so if they say he

needs all of this therapy, I have to take him?"

      On June 28, 2019, DCPP obtained care and supervision of the child and

his sibling.   On August 12, 2019, DCPP completed its investigation and

determined that it was "substantiated" that the mother was medically negligent.

N.J.A.C. 3A:10-7.3(c)(1). DCPP also concluded that it was "not established"

that the mother was educationally negligent. N.J.A.C. 3A:10-7.3(c)(3) The

mother was required to undergo a psychological evaluation, wherein the

psychologist determined that "[a]t this point, it does not appear that [the mother]

is consistently capable of being left to her own judgment and independent

resources—without assistance—to ensure that [the child] receives the services

he requires" and that her conduct "created circumstances that could have led to

serious and enduring harm to [the child]."




                                                                             A-3266-19
                                        6
      On December 10, 2019, Judge Furnari conducted a factfinding and

compliance hearing, where he heard testimony from the mother and the DCPP

caseworker.      The judge summarized his findings, which supported his

conclusion that the mother abused and neglected the child:

              In January 2019, [the child] suffered a brain aneurism
              resulting in his hospitalization for several months.
              Upon discharge, he was scheduled for follow-up
              services, including speech therapy, occupational
              therapy, an[d] physical therapy, as well as a surgical
              intervention to detect any additional problems in his
              brain. [The mother] failed to ensure that [the child]
              attended the appointments and surgery. [The mother]
              also failed to ensure that [the child] received in-home
              schooling, because she did not obtain the necessary
              prescription from [the child's] pediatrician. [The
              child's] medical providers indicated that the failure to
              receive timely follow-up treatment put [the child] at
              risk that his functions might not return fully, and the
              failure to have the surgery put him at risk of death
              should another brain aneurism arise.

      On appeal, the mother raises the following points for this court's

consideration:

              POINT I

              THE CIRCUMSTANCES ATTENDANT TO [THE
              MOTHER'S] INABILITY TO CONSISTENTLY
              BRING [THE CHILD] TO MEDICAL SERVICES
              FOLLOWING HIS HOSPITAL DISCHARGE AND
              PRECEDING DCPP'S INVOLVEMENT WITH THE
              FAMILY DID NOT RISE TO THE REQUISITE
              LEVEL   OF   GROSS    NEGLIGENCE   OR

                                                                         A-3266-19
                                         7
            RECKLESSNESS NOR WAS [THE CHILD] AT A[N]
            IMMINENT DANGER OF BECOMING IMPAIRED
            AS REQUIRED TO UPHOLD MEDICAL NEGLECT
            PURSUANT TO N.J.S.A. 9:6-8.21(c)(4)(a)[.]

                  A. The Delay and Inconsistency in Getting [The
                  Child] To Medical Services Did Not Rise to The
                  Degree of Gross Negligence Given CSH's Failure
                  to Coordinate and Better Communicate the Post
                  Discharge Services to [the Mother], [the
                  Mother's]    Limited     Means,    Lack     of
                  Transportation, Lack of Parental Support and
                  Delays with CSH's Medical Transportation
                  Services.

                  B. The Circumstances of This Case Did Not Fall
                  Within the Required Imminence Needed to
                  Satisfy that Element of Medical Neglect Under
                  N.J.S.A. 9:6-8.21(c)(4)(a); Nor in the Absence of
                  Evidence to the Contrary Should the Imminence
                  of Impairment Be Presumed.

      Our review of a family judge's factual findings is limited. Cesare v.

Cesare, 154 N.J. 394, 411 (1988). The general rule is that findings by the family

judge are binding on appeal when supported by adequate, substantial, credible

evidence. In re Guardianship of J.N.H., 172 N.J. 440, 472 (2002). This is

because the judge "ha[d] the opportunity to make first-hand credibility

judgments about the witnesses who appear on the stand; [the judge] has a 'feel

of the case' that can never be realized by a review of the cold record." N.J. Div.

of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div. of


                                                                            A-3266-19
                                        8
Youth & Family Servs. v. M.M., 189 N.J. 261, 293 (2007)). This court will not

disturb the family judge's findings of fact unless they are "so wide of the mark

that the judge was clearly mistaken." N.J. Div. of Youth & Family Servs. v.

G.L., 191 N.J. 596, 605 (2007) (citing In re Guardianship of J.T., 269 N.J. Super.

172, 188-89 (App. Div. 1993)).

      "Title 9's purpose is clear: to protect children 'who have had serious injury

inflicted upon them' and make sure they are 'immediately safeguarded from

further injury and possible death.'" N.J. Dept. of Children and Families v. A.L.,

213 N.J. 1, 18 (2013) (quoting N.J.S.A. 9:6-8.8(a)). An "abused or neglected

child," as defined by N.J.S.A. 9:6-8.21(c)(4), is a child who is less than eighteen

years of age and

            whose physical, mental, or emotional condition has
            been impaired or is in imminent danger of becoming
            impaired as the result of the failure of his parent or
            guardian . . . to exercise a minimum degree of care (a)
            in supplying the child with adequate food, clothing,
            shelter, education, medical or surgical care though
            financially able to do so or though offered financial or
            other reasonable means to do so, or (b) in providing the
            child with proper supervision or guardianship, by
            unreasonably inflicting or allowing to be inflicted
            harm, or substantial risk thereof . . . or by any other acts
            of a similarly serious nature requiring the aid of the
            court[.]




                                                                             A-3266-19
                                         9
"Whether a parent or guardian has failed to exercise a minimum degree of care'

in protecting a child is determined on a case-by-case basis and analyzed in light

of the dangers and risks associated with the situation." N.J. Div. of Child

Protection and Permanency v. E.D.-O, 223 N.J. 166, 178 (2015) (quoting G.S.

v. Dep't of Human Servs., 157 N.J. 161, 181-82 (1999)). The phrase "'minimum

degree of care' refers to conduct that is grossly or wantonly negligent, but not

necessarily intentional." G.S., 157 N.J. at 178. "[A] guardian [or parent] fails

to exercise a minimum degree of care when he or she is aware of the dangers

inherent in a situation and fails adequately to supervise the child or recklessly

creates a risk of serious injury to that child." Id. at 181.

      A parent's inaction or unintentional conduct may amount to a finding of

abuse or neglect if there is evidence that the child was injured as a result. Id. at

175-77. A judge "need not wait to act until a child is actually irreparably

impaired by parental inattention or neglect." E.D.-O, 223 N.J. at 178 (quoting

In re Guardianship of D.M.H., 161 N.J. 365, 383 (1999)). "[I]n child abuse and

neglect cases the elements of proof are synergistically related. Each proven act

of neglect has some effect on the [child]. One act may be 'substantial' or the

sum of many acts may be 'substantial.'" N.J. Div. of Youth and Family Servs.

v. C.H., 414 N.J. Super. 472, 481 (App. Div. 2010) (second alteration in


                                                                              A-3266-19
                                        10
original) (quoting N.J. Div. of Youth & Family Servs. v. C.M., 181 N.J. Super.

190, 201 (App. Div. 1981)).

      After hearing testimony from the DCPP caseworker and the mother, the

judge explained that he found the caseworker "quite credible," and "did not find

[the mother] to be completely incredible." Specifically, the judge did not find

the mother credible when she asserted that "[t]he doctors really didn't tell [her]

how important it was to do all of these services immediately . . . when [the] child

still has deficits and [the mother has] been caring for him," and found it "more

likely that the hospital did tell [her] and that [she was] aware." The judge noted

that the circumstances surrounding the child's care "really wasn't fitting into

what [the mother] thinks ought to happen and the convenience for herself," and

that "during that period of time [the mother] was making very poor decisions

about the care of [the] child. And [the mother] failed to provide for the care of

[the] child as . . . would be expected."

      While the judge noted that "some of" the mother's conduct may not be

negligent, "the magnitude of the things that she did before [DCPP's] intervention

and immediately after . . . essentially underscores that the things that she did

before were more than just negligent." The judge explained that a child "can be

neglected where the mother or the father failed to exercise the minimum degree


                                                                             A-3266-19
                                       11
of care although they are aware of the imminent danger" and that "during this

period of time [the] mother failed pretty miserably to meet her obligations to

make sure that the child was protected." The trial judge's determination was not

"so wide of the mark" that it was "clearly mistaken." G.L., 191 N.J. at 605

(citing J.T., 269 N.J. Super. at 188-89).

      Affirmed.




                                                                          A-3266-19
                                       12